Citation Nr: 0820529	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  07-06 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
September 1945.   The appellant is the veteran's widow.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.

For good cause shown, namely the appellant's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) and 38 
C.F.R. § 20.900(c).  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.  


REMAND

During the pendency of this appeal the Court issued a 
decision indicating that 38 U.S.C.A. § 5103(a) notice for a 
DIC case must include: (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The appellant has not 
received the type of notice contemplated in Hupp.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the appellant and her 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) (1) a statement of the 
conditions for which a veteran was 
service-connected at the time of his 
death (residuals of a gunshot wound to 
muscle groups XVII and XIX, rated at 20 
percent and a scar on the left side of 
the nose, rated noncompensably 
disabling); (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service- connected condition; 
and (3) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a condition not yet 
service-connected in accordance with 
Hupp, supra.  

2.  After the development requested above 
has been completed, the record should 
again be reviewed.  If the claim for 
service connection for cause of the 
veteran's death remains denied, the 
appellant and her representative should 
be issued a supplemental statement of the 
case on the issue and given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit 


additional evidence and argument on the matters the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).  


 Department of Veterans Affairs


